CLD-274                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-2692
                                       ___________

                           IN RE: ABRAHAM NEE NTREH,
                                                         Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                     (Related to D.V.I. Crim. No. 1-02-cr-00007-001)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 23, 2015

       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                             (Opinion filed: August 19, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Abraham Nee Ntreh, proceeding pro se, petitions for a writ of mandamus

compelling the District Court of the Virgin Islands to adjudicate his petition for a writ of

error coram nobis. We will dismiss the mandamus petition as moot.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ntreh, a Ghanian national, was convicted in 2003 of unlawful reentry into the

United States, and of making false statements to a United States official. Ntreh was

sentenced to 14 months in prison and later removed from the United States. We affirmed

Ntreh’s conviction, vacated his sentence in light of United States v. Booker, 543 U.S. 220

(2005), and remanded for resentencing. United States v. Ntreh, 142 F. App’x 106 (3d

Cir. 2005) (non-precedential). After Ntreh was resentenced, we affirmed the District

Court’s denial of his motion to dismiss the indictment. United States v. Ntreh, 546 F.

App’x 105 (3d Cir. 2014) (non-precedential).

       On May 27, 2014, Ntreh filed a petition for a writ of error coram nobis in District

Court claiming ineffective assistance of counsel. On December 31, 2014, Ntreh filed a

mandamus petition in this Court asking us to compel the District Court to rule on his

petition. We denied the petition without prejudice to refiling in the event the District

Court did not act on the petition within a reasonable time. We noted that the docket

reflected that a recusal order had been entered and that the case had recently been

reassigned to another District Judge. See C.A. No. 14-4841.

       On July 14, 2015, Ntreh filed the present mandamus petition renewing his request

that we compel the District Court to rule on his petition for a writ of error coram nobis.

The District Court docket reflects that the District Court adjudicated Ntreh’s petition on

July 17, 2015. Ntreh’s request for mandamus relief is thus moot.

       Accordingly, we will dismiss the petition for a writ of mandamus.


                                             2